DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-12, and 14-19 are pending and examined herein per Applicant’s 05/02/2022 filing.
Claims 1, 8, and 15 are amended.  
Claims 6, 13, and 20 were previously canceled.

Response to Amendment
Applicant’s amendments to specification paragraph 31 are sufficient to overcome the drawing objection of the previous Office action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 112, 1st paragraph rejection of the previous Office action.
Applicant’s amendment to the claims are sufficient to overcome the 35 USC 101 rejection of the previous Office action.

Response to Arguments
Applicant’s arguments with respect to the drawing objection and the amended specification filed 01/02/2019 have been fully considered and are persuasive.  The drawing objection of the previous Office action has been withdrawn. 
Applicant's arguments filed with respect to the 35 USC 103 rejection of the previous Office action have been fully considered but they are not persuasive.   Applicant make the following arguments:
Garden in view of Estelle and Harlamert  does not teach or suggest “automatically pre-heating or performing a self-cleaning routine based on the updated workflow process.  Remarks p. 16
This argument is to newly added limitations that are fully addressed in the updated rejection below.  A new reference has been added to teach the limitation.
Garden in view of Estelle and Harlamert  does not teach or suggest “detecting, by the one or more processors of the computer system, a sub-optimized task fulfillment workflow related to tasks fulfilled from the sensed order checkpoint information.” Remarks p. 16
Respectfully, the Office disagrees with Applicant’s argument.  In the previous rejection Garden was used to teach the limitation in question, see below or previous OA at p.14-15.  The Office maintains that the cited portion of the reference teaches the limitation.  

    PNG
    media_image1.png
    229
    501
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    225
    504
    media_image2.png
    Greyscale

The claims while read in the light of the specification, the specification is not read in to the claims.  The claim does not define what a “sub-optimized task” is; therefore the Office applied a general meaning of a task that is inefficient or below optimum (e.g. flawed or introduces defects in the process). The rejection cites to two examples of the claimed limitation in the reference.  The first check the levels of sauce in the system to determine if a refill is required to avoid for example loss of production time or a defective end product.  That is to say Garden’s system measures the level of sauce (detects), if low (sub-optimized) then the system will refill the reservoir (optimize); where the task at hand would be to add sauce during the on-demand food assembly process.  In the alternative the system checks for sub-optimized task using a blob analysis, where a blob analysis (the position/location of dough or sauce) is used to determine produce patterns and paths based on blob analysis to achieve a desired distribution of sauce, cheese, and/or toppings.
	For all the reasons given above the rejection of the previous Office action is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garden et al (US Pub. 2017/0290345) in view of Estelle et al (US Pub. 2015/0371316) and Harlamert et al (US 8,193,470 B1).


Claims 1, 8, and 15
Garden method of automated order fulfillment (Garden [25] “method of operation of a food preparation robotic system”), the method comprising: 
identifying, by one or more processors of a computer system, an order placed by a customer that includes preparation of at least one item included in the order at a physical location (Garden [30] “an order front end server computer system to, for example, receive orders from consumers or customers . . . received orders for food items” and [78] “one or more order front end server computer control systems 104 receive orders for food items from consumer or customer processor-based devices.  The order specifies each food item by an identifier and/or by a list of ingredients (e.g., toppings)”), wherein the order is included in a plurality of orders comprising a workflow process at the physical location (Garden [10] “pre-order stocking or caching may be based on previous demand and may be specific to food item(s), day, time, geographic location or even events” and [192] “order dispatch and en route cooking control systems 108, the on-board processor-based routing module 1074a, 1074b (FIG. 10), and/or the on-board processor-based cooking module 1076 (FIG. 10) may use the location information to statically or dynamically create and/or update delivery itinerary information and estimated time of arrival information for each consumer destination”); 
generating, by the one or more processors of the computer system, an updated workflow process that optimizes completion of a plurality of orders including the order by generating a set of modified tasks for employees and at least one automated order preparation device using alternate methods from the workflow process based at least in part on the received sensed order preparation information (Garden [8] “processor-based system can dynamically generate, maintain, and update a dynamic order queue to sequence various orders for food items . . . Data in the form of live updates may be provided to the controller to permit generating and updating of the dynamic order queue in continuous, near-continuous, or intermittent adjustments to the assembly, packaging, and dispatching instructions or sequence” and [226] “an order assembly control systems 106 (FIG. 1), generates a workflow for each order in the fulfillment queue”); and 
receiving, by the one or more processors of the computer system, sensed order checkpoint information related to a predetermined checkpoint associated with each of the plurality of orders occurring in parallel from the at least one sensor at the physical location (Garden [14] “receiving, by the control system, orders for food items electronically generated directly by customers”, [16] “at least one oven may include a first oven and at least a second oven, the second oven in parallel with the first oven along on-demand robotic food preparation assembly line”, [24] “least one sensor may sense at least one sensor that senses at least one of a position a flat piece of dough on a food grade conveyor belt . . . least one sensor may sense at least one of a position, a shape or an orientation of at least a deposit of a sauce on a flat piece of dough” and [25] “a food preparation robotic system may be summarized as including: sensing, by at least one sensor, at least one of a position, a shape or an orientation of at least one component of a food item; and receiving information, by a controller, from the at least one sensor; determining, by the controller, a pattern of movement of an end of arm tool based at least on part on the received information”); 
analyzing, by the one or more processors of the computer system, the sensed order checkpoint information (Garden [132] “proximity sensor or detector and the sauce dispenser 130 and based on a known or measured speed of the first or primary assembly conveyor 122a, a processor-based system can determine when the flatten dough 202a will be aligned with the sauce dispenser 130, and trigger the dispensing of sauce on the flatten dough”); and 
detecting, by the one or more processors of the computer system, a sub-optimized task fulfillment workflow related to task fulfillment from the sensed order checkpoint information (Garden [84] “one or more sensors that provide measurements related to the amount of sauce remaining in a reservoir 302. Such measurements can be used to identify when the amount of sauce in the reservoir is running low and should be refilled. In some implementations, the refilling of the reservoir 302 with sauce may be performed automatically without operator intervention from one or more sauce holding containers located elsewhere in the on-demand robotic food assembly line environment 100 that are fluidly coupled to the reservoirs” where the refilling is analogous to the claimed sub-optimized task i.e. since an empty sauce container could cause the loss of production time or defect end product, or in the alternative [88] “machine-vision techniques (e.g., blob analysis) are employed to detect the position and shape of the dough and/or to detect the position and shape of the sauce on the dough 202b (FIG. 2A). One or more processors generate control signals based on the images to cause the appendages or arms 150 to move in defined patterns (e.g., spiral patterns) to cause the sauce spreader end effector or end of arm tool”).
providing, by the one or more processors of the computer system, at least a portion of the set of modified tasks to the employees and to the at least one automated order preparation device (Garden [79] “order assembly control systems 106 can provide instructions to the various components (e.g., conveyors, robots, appliances such as ovens, and/or display screens and/or headset speakers worn by humans) to cause the assembly of the various food items in a desired order or sequence according to a workflow”); and
Garden further teaches “order front end server computer control systems 104, one or more order assembly control systems 106, one or more on-demand robotic food assembly lines 102 portions of which are communicably coupled to the at least one order assembly control system(s) 106 via a network 120, and one or more order dispatch and en route cooking control system” (Garden [179] also see fig. 11-13) Garden however does not teach the following limitations that is taught by Estelle in the analogous art of system and a method for automatically detecting and processing physical events
receiving, by the one or more processors of the computer system, sensed order preparation information from at least one sensor at the physical location, the sensed order preparation information related to the order (Estelle abstract “includes retrieving data including time for preparation of the item selected for the purchase and alerting of an existence of the order.  The method also includes automatically detecting a physical event associated with the order” [33] “the list of the items and an estimated time for preparation of each of the items in the list . . . the estimated time for preparation of each of the two items is the same amount of time and the estimated time for preparation of the two same selected for purchase in the order would be remain that one same time.  For example, item such as a mixed drink takes an estimated time of ten minutes for preparation and when the order includes two of the same mixed drinks” and [47] “the receipt detector module 302 is a sensor device that detects whether a printed order ticket is waiting in the printer device or has been removed by a fulfillment personnel of the entity.”); 
Both Garden and Estelle are concerned with order fulfillment, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Garden   the receiving, by the one or more processors of the computer system, sensed order preparation information from at least one sensor at the physical location, the sensed order preparation information related to the order as taught by Estelle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Garden further teaches “the cheese application robots 154 and/or the toppings application robots 156 may automatically remove one dispensing end 157a-157d (e.g., for cleaning after a certain number of uses) and replace the removed dispensing end 157a-157d with an identical or with a different type of dispensing end 157a-157d. The removed dispensing end 157a-157d may be placed inside of an apparatus for cleaning” (Garden [97]) also see “one or more wipers or scrapers 218 may stretch transversely across the first or primary assembly conveyor 122a to clean the first or primary assembly conveyor 122a of debris” (Garden [116]). Garden however does not teach the following limitations that is taught by Harlamert in the analogous art of self-cleaning convection oven
automatically pre-heating or performing a self-cleaning routine based on the updated workflow process (Harlamert 4:60-65 “a workflow diagram, illustrating a representative self-cleaning cycle for the exemplary self-cleaning convection oven” and figure 8).
Both Garden and Harlamert  use ovens in the preparation of food (see Garden at abstract and Harlamert at 2:60-63) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Garden the automatically pre-heating or performing a self-cleaning routine based on the updated workflow process as taught by Harlamert since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to system claim 8 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  The claim recites that additional taught elements of:
A computer system (Garden [71] “on-demand robotic food assembly line environment 100 can include one or more order front end server computer control systems 104 to, for example, receive orders from consumer or customer processor-based devices, for instance a desktop, laptop or notebook computer 110a, smartphone 110b or tablet computer” and fig. 1), comprising: 
one or more processors (Garden [71] “one or more processors”); 
one or more memory devices coupled to the one or more processors (Garden [164] “processing unit 1006, a system memory 1008 and a system bus 1010 that communicably couples various system components including the system memory 1008 to the processing unit”); and 
one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method of fulfilling orders (Garden [71] “one or more processors 112a and/or associated nontransitory storage media, e.g., memory (e.g., FLASH, RAM, ROM) 114a and/or spinning media (e.g., spinning magnetic media, spinning optical media) 116a that stores at least one of processor-executable instructions or data”), the method comprising:

With respect to computer program product claim 15 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  The claim recites that additional taught elements of:
A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computer system implements a method of fulfilling orders (Garden [71] “one or more processors 112a and/or associated nontransitory storage media, e.g., memory (e.g., FLASH, RAM, ROM) 114a and/or spinning media (e.g., spinning magnetic media, spinning optical media) 116a that stores at least one of processor-executable instructions or data”), the method comprising:

Claims 2, 9, and 16
Garden in view of Estelle and Harlamert  teach all the limitations of the method of claim 1, further comprising providing a digital notification to the customer that includes an updated time of completion of the order (Garden [211], [232], and [245]).

With respect to claims 9 and 16 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  

Claims 3, 10, and 17
Garden in view of Estelle and Harlamert  teach all the limitations of the method of claim 2, wherein the providing is based, at least in part, on the time the customer entered the order and an estimated time of completion of at least a portion of the set of modified tasks (Garden abstract, [12], and [182]).

With respect to claims 10 and 17 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  

Claims 4, 11, and 18
Garden in view of Estelle and Harlamert  teach all the limitations of the method of claim 1, further comprising: 
receiving, by the one or more processors of the computer system, movement information detected by at least one sensor at the physical location, the movement information related to movement of both customers and employees within the physical location (Garden abstract, [5], [192] and [230]); and 
using, by the one or more processors of the computer system, the movement information in the generating the workflow (Garden [5], [172], and [192]).

With respect to claims 11 and 18 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  

Claims 5, 12, and 19
Garden in view of Estelle and Harlamert  teach all the limitations of the method of claim 4, further comprising: 
detecting, by the at least one sensor in the physical location, the movement information related to the movement of both customers and employees within the physical location (Garden [192]); 
detecting, by the at least one sensor in the physical location, the sensed order preparation information related to the order (Garden [192]); and 
providing, by the at least one sensor in the physical location, the sensed order preparation information and the movement information to the one or more processors of the computer system (Garden [192-193]).

With respect to claims 12 and 19 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  

Claims 7 and 14
Garden in view of Estelle and Harlamert  teach all the limitations of the method of claim 1, further comprising: 
receiving, by the at least one automated order preparation device, the sent at least the portion of the set of modified tasks (Garden [5], [11-12], and [31]); and 
performing, by the at least one automated order preparation device, a task directed by the sent at least the portion of the set of modified task (Garden [82-87]).

With respect to claim 14 that recited substantially similar limitations to those rejected above are also rejected for the same reasoning given above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roy et al (US 2020/0054175 A1) teaches a cleaning tool to periodically monitor and ingredient spills and cleaning such spills using a vacuum tool attachment being picked by the robot and directed by machine vision incorporated into the food assembler device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623